Citation Nr: 0706279	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  05-01 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to an initial compensable rating for the 
service-connected arthritis of right knee.  

2.  Entitlement to an initial compensable rating for the 
service-connected right metatarsalgia.  




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
January 1969.  He had service in the Republic of Vietnam; 
his decorations include the Purple Heart Medal.  

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the RO.  



FINDINGS OF FACT

1.  The service-connected arthritis of the right knee is 
shown to be manifested by tenderness and crepitation and 
productive of a disability picture that more nearly 
approximates that of painful motion.  

2.  The service-connected right metatarsalgia is shown to 
be productive of a disability picture that more nearly 
approximates that of moderate foot impairment.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating of 
10 percent, but not higher for the service-connected 
arthritis of the right knee have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.310(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a 
including Diagnostic Codes 5003, 5010, 5260, 5261 (2006).  

2.  The criteria for the assignment of an initial rating of 
10 percent, but not higher for the service-connected right 
metatarsalgia have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.310(b), 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a including Diagnostic 
Codes 5279, 5284 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development of 
his claims for increase.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  

In February 2005, the RO informed the veteran that, in 
order to establish entitlement to an increased rating for 
his service-connected right knee arthritis and right 
metatarsalgia, the evidence had to show that such 
disabilities had gotten worse.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; 
(2) the information and evidence that VA would seek to 
provide, such as records held by Federal agencies; (3) the 
information and evidence that the veteran needed to 
provide, such as employment records and records of his 
treatment by private health care providers; and (4) the 
need to furnish VA any other information or evidence in the 
veteran's possession that pertained to his claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which were not in possession of the 
Federal government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to do 
so.  It also notified him of what to do if he had questions 
or needed assistance and provided a telephone number, 
computer site, and address where he could get additional 
information.  

Not only did the foregoing notice comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the Statement of the Case (SOC) and the Supplemental 
Statement of the Case (SSOC) issued in May 2006 set forth 
the text of those laws and regulations.  Moreover, the SOC 
and SSOC's notified the veteran and his representative of 
the evidence which had been obtained in support of the 
veteran's appeal.  Following such notice, the RO granted 
the veteran additional time to develop the record; 
thereafter, the RO readjudicated the veteran's appeal.  
Thus, the veteran has had ample opportunity to participate 
in the development of his appeal.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  By a letter, 
dated in March 2005, the RO notified the veteran of those 
considerations.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of 
evidence necessary to support his claims.  It appears that 
all relevant evidence identified by the veteran has been 
obtained and associated with the claims folder.  In this 
regard, he has not identified any further relevant evidence 
(that has not been sought by VA), which could be used to 
support any of his claims.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would 
lead to any additional relevant evidence with respect any 
issue on appeal.  

As such, there is no prejudice to the veteran due to a 
failure to assist him with the claims for increased ratings 
for his service connected disabilities of the right knee 
and right foot.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006) (discussing prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the 
development of those claims.  See, e.g., Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  


II.  Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 
(2006).  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity 
(in civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In determining the adequacy of assigned disability ratings, 
consideration must be given to factors affecting functional 
loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such 
factors include a lack of normal endurance and functional 
loss due to pain and pain on use, specifically limitation 
of motion due to pain on use including that experienced 
during flare ups.  38 C.F.R. § 4.40.  Consideration must 
also be given to weakened movement, excess fatigability, 
and incoordination, as well as the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. 
§ 4.10, 4.45.  

The RO's August 2003 decision on appeal, which granted 
service connection for the right knee arthritis and right 
metatarsalgia, was an initial rating award.  When an 
initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Therefore, the Board has reviewed all evidence of record 
pertaining to the history of the service-connected right 
knee arthritis and right metatarsalgia.  38 C.F.R. 
§§ 4.1,4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  


A.  Right Knee Arthritis

Degenerative arthritis, established by X-ray findings, is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
joint involved is noncompensable under the appropriate 
diagnostic code, a 10 percent rating is for application for 
each such major joint affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as selling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

Limitation of motion of knee is rated in accordance with 
38 C.F.R. §§ 4.71a, Diagnostic Code's 5260 and 5261.  A 
noncompensable rating is warranted when flexion is limited 
to 60 degrees or when extension is limited to 5 degrees.  A 
10 percent rating is warranted when flexion is limited to 
45 degrees or when extension is limited to 10 degrees.  A 
20 percent rating is warranted when flexion is limited to 
30 degrees or when extension is limited to 15 degrees.  

A careful review of the record discloses that the right 
knee arthritis is manifested by tenderness and crepitation.  

However, the veteran is not shown to have manifested a 
limitation of motion that would warrant 10 percent rating 
under either Diagnostic Code 5260 or 5261.  
In any form of arthritis, pain is an important factor of 
disability, and crepitation is considered important 
evidence of a diseased joint.  38 C.F.R. § 4.59.  

Inasmuch as both factors are present in this case, the 
Board is of the opinion that the service-connected 
disability picture more nearly reflects the criteria for 
painful motion and warrants a 10 percent rating under 
Diagnostic Code 5003.  

In arriving at this decision, the Board has considered the 
possibility of a still higher evaluation.  However, the 
veteran does not demonstrate any active manifestations 
beyond pain and crepitation.  Indeed, he is able to flex 
his right knee to at least 135 degrees and he is able to 
extend it to 0 degrees.  

Although the veteran complains of painful flare-ups with 
increased activity, there is no competent evidence of 
weakened movement, excess fatigability, or incoordination 
associated with his service-connected right knee 
disability.  Moreover, there is no competent evidence of 
swelling, heat, discoloration, instability or deformity.  

Absent such findings, an initial rating of 10 percent, but 
no more, for the service-connected right knee arthritis is 
for application in this case.  


B.  Right Metatarsalgia

A 10 percent rating is warranted for metatarsalgia, 
anterior (Morton's disease), unilateral or bilateral.  
38 C.F.R. § 4.71a, Diagnostic Code 5279.  

Potentially applicable in rating the veteran's right 
metatarsalgia is 38 C.F.R. § 4.71a, Diagnostic Code 5284.  
A 10 percent rating is warranted for moderate impairment of 
the foot, while a 20 percent rating is warranted for 
moderately severe impairment.  

A review of the evidence discloses that the veteran's 
metatarsalgia is manifested by complaints of tenderness 
under the metatarsal heads.  However, he has a full range 
of motion of the first metatarsophalangeal joint on the 
right; and there is no competent evidence of painful flare-
ups with increased activity, weakened movement, excess 
fatigability or incoordination.  

Moreover, there is no competent evidence of associated 
swelling, heat, discoloration or deformity associated with 
his service-connected right metatarsalgia.  

Indeed, there are no findings that such disability is 
productive of any more than moderate impairment.  
Accordingly, a rating of 10 percent but not more is 
warranted under Diagnostic Code 5279.  


C.  Additional Considerations

In arriving at these decisions, the Board has considered 
the possibility of staged ratings noted in Fenderson.  

However, the evidence of record shows that the 
manifestations of the veteran's service-connected right 
knee arthritis and right metatarsalgia have been generally 
consistent since June 24, 2002, the date that service 
connection and the 10 percent ratings became effective. 
Accordingly, there is no basis to invoke the principle of 
staged ratings.  





ORDER

An initial 10 percent rating, but not higher for the 
service-connected arthritis of the right knee is granted, 
subject to the regulations governing the award of VA 
monetary benefits.  

An initial 10 percent rating, but not higher for the 
service-connected right metatarsalgia is granted, subject 
to the regulations governing the award of VA monetary 
benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


